Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to Non-Final Office Action
Applicants response dated 01 March 2021 to the Non-Final Office Action dated 08 January 2021 is acknowledged.  
Amended claims, dated 01 March 2021 have been entered into the record.
The “Capet” declaration, submitted under rule 132, and dated 01 March 2021, has been entered into the record.

Information Disclosure Statement
The IDS dated 01 March 2021 has been received, entered and considered, a copy is included herein.

Supplemental Response Dated 09 March 2021
Amended claims and a terminal disclaimer both dated 09 March 2021 were submitted in response to the Examiner-Initiated Interview of 04 March 2021, see the interview summary.
Amended claims, dated 09 March 2021 have been entered into the record.


Terminal Disclaimer
The terminal disclaimer filed on 09 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/496,126 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claims 1-11 are allowed.

Examiner’s Response
All of the outstanding objections and rejections set forth in the previous office action are overcome by the amended claims and response dated 01 March 2021 and the terminal disclaimer filed on 09 March 2021 for the reasons stated in the responses.
In particular, with respect to the rejection of claims 1-3 and 7 under 35 U.S.C. 103 as being unpatentable over BERTRAND (WO 2006/117609) in view of the teachings of Khankari (Thermochimica Acta 1995, 248, 61-79): the Examiner has reviewed the references and the Capet declaration and has fully considered Applicant’s arguments and is persuaded that the claims are non-obvious over the cited prior art.

The amended claims dated 09 March 2021 amend the withdrawn claims such that rejoinder does not introduce issues that could prevent allowance.


Election/Restrictions
Claims 1-4, 7 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6 and 8-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a novel tetrahydrate form of the dihydrochloride salt compound of formula (A), a pharmaceutical composition thereof, methods of making the claimed tetrahydrate form and methods of use thereof.  Compound (A) is known in the prior art.  The closest prior art is represented by the cited BERTRAND (WO 2006/117609) reference which discloses preparation of the compound in a form having unspecified hydration state.  The Capet declaration clearly establishes that the prior art substance is different from that claimed at least since the production of the tetrahydrate requires the use of non-standard and unexpected experimental protocols substantially different from those used in the reference.  For example, the substance must be dried at lower than normal temperatures in order to avoid dehydration from occurring.  Furthermore, the tetrahydrate possesses unexpected physical and pharmaceutical properties as described in the declaration.  For example, a monohydrated substance was also obtained and found to have significantly poorer stability than either the anhydrous form or the tetrahydrate. The instant claims are therefore novel and non-obvious over the prior art disclosure of the compound of formula (A).  For example, the preparation of the tetrahydrate requires the use of unusual experimental conditions and the superior properties of the tetrahydrate as compared to the mono-hydrate and/or the anhydrous substance are unexpected.  All of the present claims require this novel and non-obvious feature and are allowable for at least the same reasons.

Conclusion
	Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625